          Case 1:20-cv-00445-RJL Document 26 Filed 06/25/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
JONATHAN DIMAIO, et al.               )
                                      )
                   Plaintiffs,        )
      v.                              )    No. 1:20-cv-00445-RJL
                                      )
CHAD WOLF , et al.                    )
                                      )
                   Defendants.        )
_____________________________________ )

      DEFENDANTS’ RESPONSE TO PLAINTIFFS’ POST-ARGUMENT LETTER

       Defendants respectfully submit the following response to Plaintiffs’ “Post-Argument

Letter,” Dkt. No. 25 (“the Letter”), in which Plaintiffs, without leave of court, improperly seek to

make new legal arguments after the Court heard argument and took Plaintiffs’ Motion for Partial

Summary Judgment, Dkt. No. 11, under advisement. See Minute Entry for Proceedings on June

22, 2020. For the reasons that follow, the Court should disregard the Letter because it contains

errors of law and fact.

       First and foremost, Defendants did not waive any argument about remand because

Defendants plainly argued against vacatur in their opposition to Plaintiffs’ Motion. See Defs.’

Opp. to Pls.’ Mot. for Partial Summary Judgment (“Defs.’ Opp.”), Dkt. No. 14, Part III (“The

Court Should Not Vacate The Changes Described In The February 5 Letter Because Any

Procedural Error Was Harmless.”). Second, even were that not the case, “the District Court for

the District of Columbia regularly considers arguments raised for the first time at oral argument

in deciding dispositive motions.” Fraternal Order of Police v. United States, 173 F.3d 898, 902

(D.C. Cir. 1999) (citing cases). In this regard, Plaintiffs misleadingly rely on a case involving

arguments being raised for the first time at oral argument at the appellate stage, after a party had




                                                 1
          Case 1:20-cv-00445-RJL Document 26 Filed 06/25/20 Page 2 of 5




neglected to raise an issue before the district court and in its appellate briefs, and which therefore

disadvantaged the other party. That, of course, is not the case here. 1

       Whether or not it was raised in the briefing, the D.C. Circuit has held that courts retain

discretion to determine the proper remedy in cases finding a violation of the APA. Sugar Cane

Growers Co-op. of Fla. v. Veneman, 289 F.3d 89, 98 (D.C. Cir. 2002). In Sugar Cane, the D.C.

Circuit recognized several instances where “[w]e have previously remanded without vacating

when the agency failed to follow notice-and-comment procedures.” Id. (citing cases).

Importantly, the Sugar Cane court determined that “although the government did not—and could

not have for the first time on appeal—assert a good cause for omitting notice and comment, it is

at least possible that the Department could establish good cause because of timing exigencies.”

Id.; see also WorldCom, Inc. v. FCC, 288 F.3d 429, 434 (D.C. Cir. 2002) (where there is a “non-

trivial likelihood” that agency could justify rule on remand, vacatur is not necessary); Fertilizer

Inst. v. EPA, 935 F.2d 1303, 1312 (D.C. Cir. 1991) (“[W]hen equity demands, an unlawfully

promulgated regulation can be left in place while the agency provides the proper procedural

remedy. [] Because the removal of the EPA’s exemptions may affect the EPA’s ability to

respond adequately to serious safety hazards, we are reluctant to remove the exemptions here.”).

Should the Court determine that the Acting Secretary’s February 5 Letter constituted a

substantive rule, Defendants have provided the Court with ample reason to determine that the

agency could establish good cause on remand. See Defs.’ Opp. at Part II.C.



1
 To be sure, this is a far cry from the sort of “sandbagging” for which courts have admonished
parties at the appellate stage. Cf. Physicians for Soc. Responsibility v. Wheeler, 956 F.3d 634,
647 (D.C. Cir. 2020) (engaging with merits of argument made for first time at oral argument on
appeal and which contradicted the agency’s characterization in its brief); U.S. ex rel. Davis v.
District of Columbia, 793 F.3d 120, 127 (D.C. Cir. 2015) (noting that appellant’s new
interpretation of the contract in dispute was not raised before the district court or in his briefs on
appeal).
                                                   2
           Case 1:20-cv-00445-RJL Document 26 Filed 06/25/20 Page 3 of 5




        Further, as Plaintiffs acknowledge, when deciding whether to remand without vacatur,

courts consider “the seriousness of the order’s deficiencies (and thus the extent of doubt whether

the agency chose correctly)” and “the disruptive consequences of an interim change that may

itself be changed.” Allied–Signal, Inc. v. Nuclear Regulatory Comm’n, 988 F.2d 146, 150–51

(D.C. Cir. 1993). Contrary to what Plaintiffs contend, both conditions apply here. There can be

no reasonable doubt that the agency “correctly” determined, with regard to a matter committed

completely to its discretion, that “such a gap in information precludes CBP from being able to

conduct a full assessment of whether the applicant is considered low risk.” Wagner Decl., Dkt.

No. 14-1 at ¶ 24. Moreover, as the agency has explained, CBP cannot process the applications of

New York residents without the driver license and vehicle data—a fact that necessarily affects all

such applicants. Id. at ¶ 27. Forcing CBP to resume processing applications from New York

residents would cause disruption by forcing CBP to waste countless hours on applications it

cannot approve under the circumstances. Such a disruption is all the more absurd, considering

that Plaintiffs concede that vacating the decision will have no meaningful effect because “DHS

will not be required to approve the application of any New Yorker as to whom it has concerns.”

Letter at 3.

        Next, Plaintiffs wrongly contend that “the Agency’s delay here is indisputable.” Id. at 2.

To the contrary, that statement is far from “indisputable,” and in any event, is of little

consequence. While New York’s Green Light Law was signed into law on June 17, 2019, by its

own terms, the law became effective 180 days after its enactment (which fell on Saturday,

December 14, 2019). See 2019 N.Y. Sess. Laws Ch. 37, § 8 (McKinney). CBP attests that prior

to December 12, CBP was able to access, without disruption, real-time driver license and vehicle

data from New York through Nlets. Wagner Decl. ¶ 23. Thus, less than sixty days transpired



                                                  3
          Case 1:20-cv-00445-RJL Document 26 Filed 06/25/20 Page 4 of 5




between New York shutting off CBP’s access to its DMV records and the Acting Secretary’s

letter to state officials regarding the Acting Secretary’s considered assessment of how the Law’s

implementation affected the agency’s critical mission operations, following a comprehensive

intra-agency review.

       But it makes no difference whether it was a period of sixty days or eight months. As set

forth in Defendants’ brief and at oral argument, the agency neither created this situation nor

delayed its response. New York unilaterally acted to rescind access to records CBP uses to

conduct Trusted Traveler Program vetting, and within 60 days of the cut-off of that access, the

Acting Secretary announced the result of the agency’s assessment of the state law’s impact on

agency operations. Compare Jifry v. FAA, 370 F.3d 1174, 1179–80 (D.C. Cir. 2004) (good

cause excused agencies “for not offering advance public participation” when they promulgated

regulations in 2003 that the agencies determined were “necessary ‘in order to minimize security

threats and potential security vulnerabilities to the fullest extent possible’” and “[g]iven the

[agencies’] legitimate concern over the threat of further terrorist acts involving aircraft in the

aftermath of September 11, 2001”) with Nat’l Venture Capital Ass’n v. Duke, 291 F. Supp. 3d 5,

16 (D.D.C. 2017) (observing, but not deciding, that “the agency may well be decrying an

emergency of its own creation” when it waited six months, until the eve that the final rule was

set to take effect, before announcing the delay of the rule.).

       Finally, the Letter contains at least two other factual errors. First, while other States may

restrict access to certain DMV information for immigration enforcement purposes, 2 New York is

the only State that has terminated CBP’s access to driver license and vehicle data via Nlets




2
 Plaintiffs selectively cite the Administrative Record filed in another case for this misleading
assertion. See Letter at 3 n.2.
                                                  4
          Case 1:20-cv-00445-RJL Document 26 Filed 06/25/20 Page 5 of 5




altogether, preventing the agency’s vetting of Trusted Traveler Program applications. Wagner

Decl. ¶ 23. Second, Plaintiffs mischaracterize the transcript of the status conference held on

March 4. See Letter at 4. At that conference, Plaintiffs set forth their position that resolution of

their partial summary judgment motion “would result in vacatur of the rule.” March 4, 2020 Tr.

at 3. The Court, however, took no position as to whether that relief would be appropriate. The

Court commented only that “at least theoretically speaking, the case may be resolvable on a

motion for partial summary judgment. Whether it will be or won’t be, who knows.” Id. at 12

(emphasis added). Defendants of course were not obligated in the context of a status conference

to dispute Plaintiffs’ position as to what relief they might seek or what relief might be

appropriate for an as yet un-briefed, un-argued motion. In any event, as explained supra,

Defendants plainly argued against vacatur in their opposition to Plaintiffs’ Motion.

       For the foregoing reasons, the Court should disregard Plaintiffs’ “Post-Argument Letter.”

Dated: June 25, 2020                     Respectfully Submitted,
                                         JOSEPH H. HUNT
                                         Assistant Attorney General
                                         BRIGHAM J. BOWEN
                                         Assistant Branch Director

                                         /s/ Dena M. Roth
                                         DENA M. ROTH (DC Bar # 1001184)
                                         CHARLES E.T. ROBERTS (PA Bar # 326539)
                                         Trial Attorneys
                                         United States Department of Justice
                                         Civil Division, Federal Programs Branch
                                         1100 L Street, NW, Room 11204
                                         Washington, DC 20005
                                         Tel: (202) 514-5108
                                         Facsimile: (202) 616-8460
                                         Email: dena.m.roth@usdoj.gov

                                         Counsel for Defendants




                                                  5
